Citation Nr: 9920102	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-04 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a fracture of the left jaw.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from January 1941 to May 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1994 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC), which 
granted service connection for a left jaw fracture and 
assigned a zero percent evaluation effective from June 1993.  

By rating decision dated in October 1997, the RO&IC increased 
the evaluation of the service-connected residuals of a left 
jaw fracture from zero to 10 percent, effective from June 
1993.  The Board notes that the veteran may still receive an 
evaluation in excess of 10 percent for residuals of a left 
jaw fracture and that he has argued that an evaluation in 
excess of 10 percent is warranted.  Therefore, the issue of 
entitlement to an evaluation in excess of 10 percent for 
residuals of a left jaw fracture is now before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993).

By rating decision dated in April 1994, the RO&IC denied 
entitlement to service connection for hearing loss.  The 
veteran was informed of this decision in April 1994 and he 
did not appeal.  In an October 1995 letter, the RO&IC asked 
the veteran to submit additional medical evidence regarding 
tinnitus and hearing loss.  

In a November 1995 VA Form 21-4142, Authorization and Consent 
to Release Information to the VA, the veteran reported that 
he was treated for hearing loss by a private physician from 
1947 to 1968.  At the February 1994 VA examination, the 
veteran reported that he had bilateral tinnitus and that he 
was exposed to artillery noises in service.  


It appears that the veteran may be seeking to reopen his 
claim for service connection for hearing loss and that he may 
be seeking service connection for tinnitus.  Therefore, the 
RO&IC should clarify whether the veteran is seeking service 
connection for tinnitus and whether he wishes to attempt to 
reopen his claim for service connection for hearing loss.  

By rating decision dated in June 1945, the RO&IC denied 
service connection for myopia and nervous tension of the left 
side of his face.  The veteran was informed of this 
determination in July 1945 and did not appeal.  By rating 
decision dated in April 1994, the RO&IC determined that new 
and material evidence had not been received to reopen the 
claim for service connection for nervous tension, left side 
of face, and denied service connection for an eye condition 
claimed as secondary to mustard gas exposure.  The veteran 
was informed of this determination in a letter dated in April 
1994 and he did not appeal.  

At the May 1999 personal hearing before a Member of the Board 
at the RO&IC (Travel Board Hearing), the veteran asserted 
that he has left eye and left face disorders which he 
believes are related to the service-connected residuals of a 
left jaw fracture.  This matter is referred to the RO&IC for 
appropriate action.  

In several statements, the veteran has asserted that had 
tooth and gum disorders which were etiologically related to 
the inservice left jaw fracture and treatment therefor such 
as his jaw being wired shut.  It appears that he wants VA to 
pay for or provide new dentures.  The Board notes entitlement 
to additional dental treatment was denied in a January 1950 
rating decision and in a subsequent August 1967 rating 
decision which was confirmed by a February 1968 Board 
decision.  

The prior denials of entitlement to additional dental 
treatment have become final and new and material evidence 
must be submitted to reopen this claim.  It appears that the 
veteran is attempting to reopen his claim for additional 
dental treatment.  



In an October 1994 letter the RO&IC stated that it had 
referred the veteran's claim to the dental service at the 
Allentown, Pennsylvania VA dental clinic and, in August 1995, 
the Allentown VA outpatient clinic requested that the RO&IC 
provide information about any service connected trauma and 
about which teeth were determined to be service connected.  
However, there is no evidence that the issue was actually 
addressed by the RO&IC or the VA outpatient treatment clinic.  
This matter is referred to the RO&IC for appropriate action.  

In September 1998, the Board remanded this matter to the 
RO&IC in order to schedule the veteran for a Travel Board 
Hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of a left jaw fracture are 
manifested by an inter-incisal opening which ranges from full 
to 40 millimeters (mm), temporomandibular joint (TMJ) 
syndrome, complaints of pain and popping, and X-ray evidence 
of callous formation on the body of the mandible on the left 
side with a closed TMJ space on the left condyle.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of a left jaw fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that, in April 1942, the 
veteran incurred a simple, complete fracture of the ramus of 
the mandible, left side.  His jaw was bandaged and he was 
transferred to a hospital where it was noted that there was 
swelling and tenderness over the angle of the left jaw and 
that he could not open his mouth.  He underwent 
intermaxillary wiring.  April 1942 X-rays showed fracture 
through angle of left mandible and slight outward/lateral 
displacement of body of the jaw.  June 1943 X-rays of his 
left lateral jaw showed healed fracture anterior to L-16, L-
16 impaction.  He was discharged improved in June 1942 and it 
was recommended that he eat a soft diet if possible.  The 
final diagnosis included fracture, complete, simple, mandible 
base of right (clearly meant left) ramus.  The May 1945 
discharge examination shows that there were no mouth, 
neurological, or musculoskeletal defects and that there was 
no dental "prothesis [sic]; serviceability."  

August to November 1945 VA dental treatment records show that 
the veteran reported a history of a left mandible fracture in 
the region of tooth 32 angle of the ramus and body of the 
mandible; no temporomandibular involvement; no limitation of 
motion; and no disfiguring scars.  It was noted that 
occlusion and bite were normal, that the mouth opened to 45 
mm distance between incisal edges of upper and lower anterior 
teeth.  It was noted that November 1945 X-rays were negative 
for fracture and that it had apparently healed.  

The report of a December 1946 VA examination for an unrelated 
disorder shows that the mouth, teeth, and gums were normal.  
The report includes no evidence of relevant complaints or 
diagnoses.  

At an April 1978 VA examination, the general medical examiner 
noted that the head and face were normal; there was no 
relevant general medical diagnosis.  The dental examination 
report shows that centric presented a deep overbite, but that 
right to left excursions and jaw opening were within normal 
limits.  

The examiner stated that phonation, deglutition and 
mastication were within normal limits.  Soft tissues were 
moderately inflamed with apparent periodontal involvement and 
he had a removable maxillary prosthesis.  It was noted that 
extra oral examination was normal and that the veteran 
claimed occasional crepitation during mastication.  The 
examiner reported that radiographic examination showed 
supporting osseous structures of the maxilla and mandible 
appeared normal, that numerous teeth were missing, that 
extensive dental decay was present, and that periapical 
pathology was present in several teeth.  

December 1993 to October 1994 VA treatment records include no 
evidence of complaints, findings, or diagnoses regarding the 
veteran's jaw.  He did report that he needed new dentures.  
These records include reference to complaints of and 
treatment for constipation, however, no treatment provider 
related this to the left jaw disorder or any resulting 
difficulty eating and some treatment providers indicated 
other sources.  

At the January 1994 VA examination for systemic conditions, 
the examiner noted that the veteran was verbose and that he 
had upper and lower dentures.  At the January 1994 VA dental 
examination, the examiner noted that the veteran had mouth 
sores due to ill fitting dentures and atherosclerotic 
disease.  The veteran complained that he could not chew or 
bite even small bits of food, that he felt pain when chewing 
on the left side, and that he had sores in his mouth and 
wanted new dentures.  

The examiner reported that the veteran was fully edentulous 
with residual mandibular ridge and that the sore spots were 
on the lower mucobuccal fold approximating the denture base.  
The examiner stated that jaw opening and closing was smooth 
but that the lower jaw moved to the left on opening.  The 
examiner reported that he had signs of angular cheilosis due 
to loss of vertical dimension from denture wear and the loss 
of his residual ridge.  With respect to the disabilities' 
effect on everyday activities, the examiner stated that there 
was "difficulty in chewing food and speaking properly."  

The examiner reported that "Ancillary problems as a result 
of dental _____.  Inability to maintain a normal diet and 
could cause constipation and poor nutrition."  The examiner 
reported that pantograph showed very thin reserved mandibular 
ridge with evidence of previous bone callous formation on the 
left angle of the mandible.  The diagnosis was fully 
edentulous with ill fitting dentures.  

A February 1994 VA examination report shows that the veteran 
reported that he had a history of an inservice fractured 
mandible which was set in service.  He reported that since 
that time he had had difficulty with his teeth which 
eventually resulted in extraction of his teeth and fitting of 
dentures.  The examiner reported that oropharynx, 
hypopharynx, larynx, and neck examination was normal.  The 
only noted physical abnormality on examination was a 
deviation of the septum to the right side.   

By rating decision dated in April 1994, the RO&IC granted 
service connection for a fracture of the left jaw and 
assigned a zero percent evaluation, effective from June 1993.  

By letter dated in June 1995, A.K., M.D., stated that the 
veteran had "fracture jaw related to injuries sustained 1942 
now has TMJ."  May 1995 X-rays of the jaw from Palmerton 
Hospital show no evidence of acute fracture or focal bony 
destructive lesion of the mandible; cortical deformity of the 
mandible in the region of the mandibular ramus suggests an 
old, healed fracture; if symptoms are referable to the TMJ's, 
a TMJ study may yield additional information.  The impression 
was findings compatible with an old healed fracture of the 
left mandible.  A June 1995 bone scan from Palmerton Hospital 
showed normal activity in the mandible and no areas of 
abnormal activity to indicate recent fractures.  

In a September 1995 letter, Dr. A.K. reported that he had 
been following the veteran for pain of the mandibular ramus 
and that X-rays demonstrated cortical deformity of the 
mandible in the region of the mandibular ramus.  Dr. A.K. 
stated that pain and deformity were present and that the 
injury was incurred in service.  

Dr. A.K. reported that no diminished range of motion was 
found, but that the veteran had trouble wearing his present 
dentures.  This physician stated that he thought that the 
VA's decision with respect to providing the veteran new 
dentures was unreasonable.  

At an April 1997 VA examination of the bones, the veteran 
complained of pain in his left jaw joint on chewing which was 
sometimes severe and prevented him from chewing.  He stated 
that he had trouble swallowing when he could not chew his 
food.  He also complained of ill fitting dentures.  He 
reported that he took aspirin or Tylenol and used ice packs.  
The examiner noted that the veteran had a tender left TMJ and 
that there was no apparent limitation of motion.  

It was noted that the veteran was edentulous, that he had 
loose dentures, that there were no oral lesions, that there 
was no swelling, that there was no obvious deformity or 
angulation on the mandible, and that there was no false 
motion.  The examiner also reported that there was no obvious 
shortening and no limitation of motion of the TMJ.  The 
examiner stated that intra-articular involvement was 
"uncertain."  The diagnosis was TMJ syndrome, left.  

At an April 1997 VA dental examination conducted one week 
after the aforementioned examination of the bones, it was 
noted that the veteran had a history of arthritis.  The 
veteran reported that he had periodic bouts of pain in the 
left side of his jaw, usually after eating chewy foods, which 
he believed to be traumatic arthritis resulting from his 
inservice jaw fracture.  He stated that the pain was always 
on the left side and occurred usually after trying to eat 
very hard or chewy food such as steak.  

The veteran reported that he had had four or five bouts of 
pain in the past year, causing him to be unable to eat 
anything but the softest food.  He also complained of 
episodes of dizziness when looking up and turning his head 
quickly.  

The examiner noted that the veteran had a small traumatic 
hematoma on the right mandibular alveolar mucosa due to 
denture trauma, that he was fully edentulous and had denture 
replacements, and that there was a very well resorbed ridge 
on the mandible making it hard to control his lower denture.  
With dentures in his mouth, the veteran was able to open 40 
mm with no restriction and no pain.  The examiner reported 
that there seemed to be a slight deviation to the left when 
he opened wide, that the veteran himself heard a popping on 
opening, and that the examiner felt that this was very 
slight.  

The examiner commented that, although it was unusual for a 
fully edentulous patient to have TMJ syndrome, the history of 
the broken jaw could be resulting in traumatic arthritis at 
this time causing the veteran to experience pain when trying 
to eat chewy foods.  It was noted that ancillary problems 
"as a result of the dental condition" included inability to 
maintain a steady, healthy diet and complaints of problems 
with constipation.  

The examiner reported that X-rays revealed evidence of a 
callous formation on the body of the mandible on the left 
side, along with a closed TMJ space on the left condyle.  The 
examiner also noted that the styloid processes on both the 
left and right sides appeared extremely long and that this 
may be causing a problem with blood circulation when turning 
his head, which could possibly be resulting in dizziness when 
the veteran moved his head quickly.  The diagnosis was 
history of broken jaw in 1941, now having TMJ pain on the 
left side, probably due to traumatic arthritis.  

By rating decision dated in October 1997, the RO&IC increased 
the evaluation of the veteran's service-connected residuals 
of a left jaw fracture from zero to 10 percent, effective 
from June 1993.  This rating has been confirmed and continued 
to date.  

At the May 1999 Travel Board Hearing, the veteran testified 
that, when he chews, his jaw swings side to side and hurts a 
lot, that he has a lot of pain when he chews, and that he 
does not chew "natural."  Travel Board Hearing Transcript 
(Tr.) at 3.  

The veteran stated that he has problems opening his mouth, 
that he has pain and discomfort which becomes severe if he 
chews a lot, that he had pain about three times a week which 
lasted almost all day, that he had daily pain when he ate 
anything hot, and that he treated this pain with ice and 
Tylenol which he took more than once a day.  Tr. at 5, 6.  He 
reported that he could not eat steak and that he tried to eat 
soft foods as much as possible "mostly cold cuts."  Tr. at 
5.  He stated that, about two to three years earlier, a VA 
dentist told him that he had arthritis which was related to 
his service-connected jaw disorder and that his jaw was 
crooked.  Tr. at 3, 4.  

He also stated that Dr. A.K. determined that there was some 
kind of distortion and that he thought that Dr. A.K. also 
found that there was arthritis.  Tr. at 3.  He reported that 
any speaking difficulty could be due to his dentures and that 
he had no idea what the problem was but that he had trouble 
working his vocal cords.  Tr. at 4.  The veteran testified 
that he gave up going to the hospital for treatment for his 
jaw condition and associated pain because they couldn't do 
anything for him except give him painkillers.  Tr. at 7.  He 
testified that he had left face and eye problems and pain 
which he believed were related to his service-connected 
residuals of a left jaw fracture.  Tr. at 7, 8.  However, he 
also stated that no physician had related his left eye pain 
to the left jaw fracture.  Tr. at 8, 9.  

Criteria

The Board finds that the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected residuals of a 
left jaw fracture is well grounded in accordance with 38 
U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required in order to satisfy the VA's duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  This 
evaluation includes consideration of functional disability 
due to pain under the provisions of 38 C.F.R. § 4.40 (1998).  
Additionally, functional impairment due to pain, weakness, 
and painful motion must also be considered.  38 C.F.R. 
§§ 4.40, 4.45(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.  

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Fenderson, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R § 4.14 (1998).  The 
Court has emphasized that all disabilities, including those 
arising out of a single disease entity, are to be rated 
separately as long as the symptomatology is not duplicative 
or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 
C.F.R. § 4.25 (1998).

Under the governing criteria, traumatic arthritis which is 
substantiated by X-ray findings is rated as degenerative 
arthritis which is evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (1998).  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, where limitation of motion is noncompensable under the 
appropriate Diagnostic Code, a 10 percent evaluation is 
warranted for each major joint or group of minor joints 
affected by limitation of motion.  



Where there is no limitation of motion, a 10 percent 
evaluation is warranted where X-ray findings indicate the 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent evaluation is warranted where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  The 10 and 20 percent ratings 
based on X-ray findings, above, will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note 1.  

38 C.F.R. § 4.150, Diagnostic Code 9905 provides a 10 percent 
evaluation for temporomandibular articulation limited motion 
of the inter-incisal range from 31 to 40 mm or for limited 
motion of the range of lateral excursion from 0 to 4 mm.  A 
20 percent evaluation requires inter-incisal range of 21 to 
30 mm; a 30 percent rating requires inter-incisal range for 
11 to 20 mm; and a 40 percent evaluation requires inter-
incisal range of 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic 
Code 9905.  An evaluation for limited inter-incisal movement 
shall not be combined with ratings for limited lateral 
excursion.  See 38 C.F.R. § 4.150, Diagnostic Code 9905, 
Note. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3 (1998).


Analysis

The veteran asserts that his current residuals of a left jaw 
fracture are more disabling than the current 10 percent 
evaluation reflects.  He contends that he has pain and 
popping of the jaw, that he is unable to chew hard foods and 
must eat soft foods, and that he has limitation of motion of 
his jaw.  He has also alleged that his jaw was not set 
properly in service and that this resulted in a crooked jaw 
and an uneven bite.  

Although the RO&IC apparently evaluated the residuals of the 
left jaw fracture under 38 C.F.R. § 4.150, Diagnostic Code 
9905-9904, the Board finds that consideration under 
Diagnostic Code 9904 is not warranted as there is no evidence 
whatsoever of malunion of the mandible.  The Board notes that 
private and VA 
X-rays show evidence of cortical deformity of the mandible in 
the region of the mandibular ramus suggestive of an old, 
healed fracture; and callous formation on the body of the 
mandible on the left side with a closed TMJ space on the left 
condyle.  

However, the record includes no evidence of chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, complete or partial loss of the mandible, nonunion 
of the mandible, loss of whole or part of ramus, loss, 
malunion, or nonunion of the maxilla, or loss of condyloid 
process, coronoid process, or hard palate.  Therefore, 
38 C.F.R. § 4.150, Diagnostic Codes 9900-9903, 9906-9912, 
9914-9916, are not for application.  The loss of the 
veteran's teeth is not currently a service-connected 
disability and is addressed in the introduction of this 
decision.  Therefore, Diagnostic Code 9913 is not for 
application at this time.  

The Board finds that the veteran's service-connected 
residuals of a left jaw fracture are most appropriately rated 
under 38 C.F.R. § 4.150, Diagnostic Code 9905 for limited 
motion of temporomandibular articulation.  


The current residuals of the inservice complete, simple 
fracture of the mandible base of left ramus, include inter-
incisal opening which ranges from 40 mm to full motion, TMJ 
syndrome, complaints of pain and popping, and X-ray evidence 
of callous formation on the body of the mandible on the left 
side with a closed TMJ space on the left condyle.  

The Board notes that the claims file includes no X-ray 
evidence of arthritis.  The April 1997 VA dental examiner did 
diagnose history of broken jaw in 1941, now having TMJ pain 
on the left side, probably due to traumatic arthritis.  
However, the April 1997 dental VA examiner also reported that 
X-rays showed evidence of a callous formation on the body of 
the mandible on the left side, along with a closed TMJ space 
on the left condyle.  The veteran has also reported that Dr. 
A.K. found that he had arthritis, however, Dr. A.K.'s records 
and letters include no diagnosis or other evidence of 
arthritis and the veteran is not competent to provide medical 
evidence of a diagnosis of arthritis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995).  

Nevertheless, the Board notes that even if there is traumatic 
arthritis of the jaw, this would be rated based on limitation 
of motion under 38 C.F.R. § 4.71a, Diagnostic Code 9905, 
which is the diagnostic code under which the veteran is 
currently assigned a 10 percent rating for the residuals of 
the left jaw fracture.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  Separate evaluation based on X-ray 
findings of arthritis and limitation of motion may not be 
assigned.  See 38 C.F.R. § 4.14, 4.71a, Diagnostic Codes 
5003, 5010.  

A review of the private and VA treatment records and 
examinations of record shows that the range of motion of the 
veteran's jaw was full at all times except at the April 1997 
dental examination when the veteran was able to open to only 
40 mm with no restriction and no pain.  At the April 1997 VA 
examination of the bones conducted one week prior to the 
April 1997 dental examination, there was no apparent 
limitation of motion.  As noted above, inter-incisal range 
from 31 to 40 mm warrants a 10 percent evaluation under 
38 C.F.R. § 4.150, Diagnostic Code 9905.  


Although all of the evidence other than the 1997 VA dental 
examination fails to show limited motion of the jaw, with 
consideration of the veteran's complaints of pain and 
tenderness of the jaw and the April 1997 dental examiner's 
finding of 40 mm of inter-incisal range without pain, the 
Board finds that the service-connected residuals of a left 
jaw fracture most closely approximate a 10 percent 
evaluation.  See also 38 C.F.R. §§ 4.40, 4.150, Diagnostic 
Code 9905; DeLuca.  

An evaluation in excess of 10 percent requires limited 
temporomandibular articulation consisting of inter-incisal 
range of 30 mm or less.  As noted above there is no evidence 
whatsoever of inter-incisal range of less than 40 mm.  
Therefore, entitlement to an evaluation in excess of 10 under 
38 C.F.R. § 4.71a, Diagnostic Code 9905 is not warranted.  

The Board notes that the veteran has reported that he has 
pain, particularly when chewing, and that this pain is 
sometimes severe and prevents him from chewing at all.  At 
the most recent April 1997 VA examination, he reported that 
he had had four or five bouts of pain in the past year during 
which he was unable to eat anything but the softest foods.  
At the May 1999 Travel Board Hearing, he testified that he 
had pain about three times a week which lasted almost all 
day, that he had daily pain when he ate anything hot, and 
that he tried to eat soft foods as much as possible "mostly 
cold cuts."  Tr. at 3-6.  

The record shows that the veteran complains of pain and that 
there is medical evidence of left jaw tenderness, however, 
all medical records show that the range of motion of the 
veteran's jaw was full or to 40 mm without pain or 
restriction.  The Board has considered the factors set forth 
in 38 C.F.R. §§ 4.10, 4.40, 4.45(1998) and DeLuca v. Brown, 8 
Vet. App. 202 (1995), and finds that an evaluation in excess 
of 10 percent is not warranted.  


Specifically, the Board finds that the veteran's complaints 
of pain, popping, and difficulty chewing are adequately 
compensated by the 10 percent evaluation, particularly in 
light of the fact that the record includes only one finding 
of limitation of motion of the jaw since his inservice 
treatment in 1942 and that finding of limitation of motion 
was that he was able to open his mouth to 40 mm without pain 
or restriction.  The evidence does not show that there is any 
limitation of motion or loss of function due to reported pain 
that renders the veteran unable open his mouth beyond 30 mm, 
which are the criteria for the next higher, 20 percent, 
rating.

Although the record contains no evidence of the range of the 
lateral excursion of the veteran's jaw, the maximum 
evaluation for limited lateral excursion under Diagnostic 
Code 9905 is 10 percent.  An evaluation based on limited 
lateral excursion may not be combined with a rating for 
limited inter-incisal movement.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 and Note that follows.  Therefore, 
remand for determination of the lateral excursion is not 
warranted as the veteran is currently receiving a 10 
evaluation for limited inter-incisal movement, the maximum 
rating provided for lateral excursion.  

The veteran has reported that there may be nerve damage and 
that he has had numbness around his mouth.  However, there is 
no competent medical evidence whatsoever of nerve damage.  No 
private or VA treatment records or examination reports 
include any evidence of complaints, findings, or diagnoses 
regarding numbness around the veteran's mouth.  The veteran 
as a lay person without medical expertise is not competent to 
diagnose nerve damage or any such related disorder.  See 
Espiritu.  

Although he states that he was treated for numbness around 
the mouth by Dr. A.K., Dr. A.K. has reported no such 
findings, complaints, or diagnoses.  The connection between 
what a physician said and the layman's account of what the 
physician purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute "medical" evidence.  
Robinette.  Therefore, there an evaluation in excess of 10 
percent based on nerve damage or numbness around the mouth is 
not warranted.  

The January 1994 dental examiner reported that the veteran 
had difficulty speaking properly.  However although this was 
noted to be a factor in the "disability effect on everyday 
activities," it is not clear whether this was related to the 
service-connected residuals of a jaw fracture or to the 
nonservice-connected total loss of teeth with ill fitting 
dentures.  Another January 1994 examiner reported that the 
veteran was verbose and there is no other evidence of a 
speaking disorder.  

The veteran testified that any speaking difficulty could be 
due to his dentures and that he had no idea what the problem 
was but that he had trouble working his vocal cords.  Tr. at 
4.  Therefore, the Board finds that it is not clear that the 
veteran has a speaking problem and the cause of any such 
problem is not clear.  As such, this could not provide the 
basis for an evaluation in excess of 10 percent for residuals 
of a left jaw fracture.  Additionally, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

It is noted that some examiners have reported that the 
veteran's dental problems have resulted in inability to 
maintain a normal healthy diet and complaints of 
constipation.  However, these problems are apparently related 
to the veteran's nonservice-connected dental condition and 
have not been related to his service-connected residuals of a 
left jaw fracture.  Additionally, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
Therefore, the aforementioned do not provide a basis for an 
evaluation in excess of 10 percent for the residuals of a 
left jaw fracture, as it has not been shown that they are 
related to the service-connected residuals of a left jaw 
fracture and as they are not addressed in the applicable 
rating criteria.

With regard to initial rating cases, separate ratings can be 
assigned to separate periods of time, based upon the facts 
found - a practice known as "staged ratings."  See 
Fenderson, 12 Vet. App. 119 (1999).  

The evidence does not show that there has been a change in 
the severity of the veteran's symptoms which would warrant an 
evaluation in excess of 10 percent at any time since June 
1993, the effective date of the grant of service connection 
and the 10 percent evaluation.  Therefore, staged ratings are 
not warranted.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for an evaluation 
in excess of 10 percent for his service-connected residuals 
of a left jaw fracture. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left jaw fracture is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

